Citation Nr: 1211065	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  09-49 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for peripheral neuropathy of the right lower extremity, in excess of 10 percent prior to November 24, 2010, and in excess of 20 percent from November 24, 2010.  

2.  Entitlement to a higher initial rating for peripheral neuropathy of the left lower extremity, in excess of 10 percent prior to November 24, 2010, and in excess of 20 percent from November 24, 2010.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from August 1965 to September 1967, and from March 1972 to January 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, granted service connection for peripheral neuropathy of the right and left lower extremities, assigning a 10 percent initial rating for each disability, and denied service connection for peripheral neuropathy of the bilateral upper extremities.  This matter arises from the Veteran's disagreement with the 10 percent initial rating assigned for peripheral neuropathy of the right lower extremity, the 10 percent initial rating assigned for peripheral neuropathy of the left lower extremity, and the denial of service connection for peripheral neuropathy of the bilateral upper extremities.  

In a February 2011 rating decision, the RO granted increased ratings for peripheral neuropathy of the right and left upper extremities, assigning respective 10 percent ratings, effective November 24, 2010.  The Veteran did not request a hearing before the Board. 


FINDINGS OF FACT

1.  In a February 2012 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of a higher initial rating for peripheral neuropathy of the right lower extremity.  

2. In a February 2012 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of a higher initial rating for peripheral neuropathy of the left lower extremity.  

3. In a February 2012 written statement, prior to the promulgation of a decision in the present appeal, the Veteran withdrew the Substantive Appeal on the issue of service connection for peripheral neuropathy of the bilateral upper extremities.  


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for a higher initial rating for peripheral neuropathy of the right lower extremity, in excess of 10 percent prior to November 24, 2010, and in excess of 20 percent from November 24, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

2.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for a higher initial rating for peripheral neuropathy of the left lower extremity, in excess of 10 percent prior to November 24, 2010, and in excess of 20 percent from November 24, 2010.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).

3.  The criteria for the withdrawal of a Substantive Appeal have been met regarding the claim for service connection for peripheral neuropathy of the bilateral upper extremities.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2011); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege a specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In a February 2012 letter, submitted prior to the promulgation of a decision in the appeal, the Veteran wrote that he wished to withdraw his appeals with respect to the issues of respective higher initial ratings for peripheral neuropathy of the right and left lower extremities, and service connection for peripheral neuropathy of the bilateral upper extremities.  

As the Veteran has withdrawn his appeal regarding these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of respective higher initial ratings for peripheral neuropathy of the right and left lower extremities, and service connection for peripheral neuropathy of the bilateral upper extremities, and they are dismissed.  


ORDER

The appeal for a higher initial rating for peripheral neuropathy of the right lower extremity, in excess of 10 percent prior to November 24, 2010, and in excess of 20 percent from November 24, 2010, is dismissed.  

The appeal for a higher initial rating for peripheral neuropathy of the left lower extremity, in excess of 10 percent prior to November 24, 2010, and in excess of 20 percent from November 24, 2010, is dismissed.  

The appeal for service connection for peripheral neuropathy of the bilateral upper extremities is dismissed.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


